Citation Nr: 0427711	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date, prior to July 13, 1995, for 
a grant of service connection for schizoaffective disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to May 
1979.

This matter is on appeal to the Board of veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.
In December 2002, the RO granted service connection for 
schizoaffective disorder effective April 18, 1996.  

In January 2004 the RO granted entitlement to an effective 
date for the grant of service connection for a 
schizoaffective disorder retroactive to July 13, 1995

The veteran presented testimony at a Board hearing at the RO 
in June 2004 before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The RO received the veteran's initial application for 
service connection for a psychiatric disorder on January 26, 
1982.

2.  The Board in December 1983 affirmed the April 1982 
decision wherein the RO denied entitlement to service 
connection for psychiatric illness identified as immature 
personality disorder and acute psychosis.

3.  Following the December 1983 Board decision, there was no 
pending claim for service connection for a psychiatric 
disorder prior to the formal application received on July 13, 
1995. 


CONCLUSION OF LAW

The criteria for an effective date, prior to July 13, 1995, 
for a grant of service connection for a schizoaffective 
disorder, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO received the veteran's initial application for VA 
compensation in January 1982.  The application form refers to 
acute paranoia and psychosis during military service.  The RO 
reviewed the veteran's service medical records and a 
statement of private hospitalization in 1981 when it issued a 
decision in April 1982 wherein it denied entitlement to 
service connection.  The RO rating board found that an 
immature personality disorder diagnosed in military service 
was a constitutional or developmental abnormality and that a 
psychosis was not shown in service or during the first post 
service year.  

The RO issued notice of the decision in April 1982 and the 
veteran appealed the decision to the Board.  The Board 
affirmed the April 1982 RO decision in December 1983.  The 
record shows that the Board considered an expanded record of 
private treatment in the early 1980's and hearing testimony.  
The veteran was issued a copy of the Board decision in 
December 1983.

On July 13, 1995, the RO received the veteran's 
correspondence wherein he requested a copy of the prior 
hearing transcript and stated that he was trying to reopen 
his claim.  He elaborated further in other letters to the RO 
and in December 1995 he mentioned receiving Social Security 
(SSA) benefits.  He submitted a copy of service medical 
records and the March 1983 RO hearing.  There was also a 
letter from a service organization representative that 
advised the veteran that the record did not contain evidence 
of continuity of symptomatology in the hearing testimony and 
service medical records.  The letter advised the veteran of 
the type of evidence needed to establish service connection.  
Another letter addressed issues regarding representation.  
The veteran also advised VA of relevant treatment records. 

The RO determined in May 1996 that new and material evidence 
had not been submitted.  The RO provided notice to the 
veteran in May 1996.  In July 1998 he sought to reopen his 
case and inquired about post-traumatic stress disorder.  

An undated RO letter advised him of the previous 
determinations and the need for new and material evidence.  
In April 2000 the Board remanded the issue of whether new and 
material evidence had been submitted.  The record reflects 
that the RO obtained private treatment records from the 
1980's the veteran had mentioned and SSA from the same 
period.  The RO also obtained a VA medical opinion in 
September 2002. 

The record shows that in December 2002 the RO granted service 
connection based upon the VA medical opinion that found 
schizoaffective disorder currently and its initial 
manifestations during military service.  The RO selected an 
effective date in April 1996, upon finding that this was the 
date the veteran placed VA on notice of additional medical 
information.  The RO issue notice in December 2002 and the 
veteran disagreed with the effective date, seeking an 
effective from his application for benefits early in 1982.  
The RO reviewed the claim in January 2004 and found that the 
effective date should be July 13, 1995, based upon the 
interpretation of the claim the Board had given in its July 
2000 remand.  

The veteran through his correspondence argues that his 
retroactive award should be from the date of his claim in 
1982, and that VA led him to believe that.  He contends the 
representative misled him to believe that his appeal process 
was exhausted and that he had no chance of winning.  He 
testified regarding these representation errors (T 2-3) and 
his receipt of SSA benefits (T 4).  His father observed that 
the veteran had been disabled since he left military service 
(T 4).


Criteria-Effective Date for Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).  

A decision of the Board of Veterans Appeals is final (38 
U.S.C. 211(a), 4004(a)), with the exception of a claim 
involving an insurance contract.  (38 U.S.C. 784).  
Reconsideration by the Board may be accorded under Rules 85 
through 90 (§§ 19.185 through 19.190). (38 U.S.C. 4003).  
38 C.F.R. § 19.104 (1983). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the temporary disability retired list will be 
accepted as the date of receipt of claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  

The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of the effective date for 
a grant of entitlement to service connection for 
schizoaffective disorder has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient for an 
informed determination and there does not appear to be any 
outstanding development that could prejudice this 
determination.

Applying the recent precedent opinion of the VA General 
Counsel, the applicable effective date for service connection 
does not require another VCAA notice.  The General Counsel 
reasoned that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the veteran received appropriate notice under the 
applicable notice and duty to assist provisions, mainly 
through the development that followed the Board remand in 
April 2000 as to what elements were needed to establish the 
claim of service connection.  Principally the development 
dealt with assembling a record that would support the 
application to reopen the claim.  Thus, the reasoning applied 
in the situation discussed in VAOPGCPREC 8-03 would be as 
applicable to the situation in this case where the appeal of 
the respective effective dates for service connection was 
brought from the December 2002 grant of service connection.  
The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

Thus, any deficiency in VCAA notice is essentially harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board notes the veteran identified evidence to support his 
claim for service connection and the RO requested relevant 
records.  

In addition the RO sent a VCAA compliant letter in February 
2004 that was tailored to the effective date determination 
and the veteran did not respond with any argument other than 
that he felt the effective date should coincide with the date 
he filed his original claim for reasons that center on bad 
advice from his representative and his impression of what VA 
personnel told him regarding effective date determinations 
rather than any information regarding a pending claim.  Thus, 
in the claim for an earlier effective the VA has made more 
than an adequate effort to assist in obtaining a complete 
record.  See also VAOPGCPREC 7-04. 

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

The duty to notify and the duty to assist having been 
satisfied to the extent necessary for an informed 
determination of the specified issues, the Board will proceed 
to the merits.  

Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2003) and 
provide generally that the effective date for disability 
compensation based on service connection established in a 
reopened claim after final disallowance shall be the later of 
the date of claim or the date entitlement arose.  In this 
case service connection for a psychiatric disorder was denied 
by the Board in a 1983 decision.  Thereafter, the RO 
eventually reopened the claim in 2002 and then proceeded to 
assign an effective date for compensation in July 1995, when 
it had received the application to reopen the claim.

The appellant argues that the award of service connection 
should be made effective from when he filed his initial 
claim.  The applicable law provides the effective date for a 
reopened claim is governed by 38 U.S.C. § 5110(a) that 
provides such an effective date shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of claim.  The implementing regulation 38 C.F.R. § 
3.400(q)(ii) provides that the effective date shall be date 
of receipt of the new claim or date entitlement arose, 
whichever is later.

The veteran's argument regarding the application of the 
effective date provisions has been considered and rejected in 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Therein 
the CAFC concluded that, any ambiguity notwithstanding, the 
expressed provisions for setting an effective date prior to 
the date of reopened claim in circumstances of government 
inattention or error and not in situations outside of 
government control was not unreasonable.  See for example 
Sears, 349 F.3d at 1331-32 discussing sections 3.400(k) and 
(q)(2) versus (q)(1)(ii) and (r) and the reasonableness of 
the regulation even though arguably operating inconsistently 
with pro-claimant policy underlying the statute.  

Thus, the basis for the July 13, 1995 effective date selected 
by the RO is readily apparent from the record.  Noteworthy is 
that after the Board decision in 1983, nothing specific to 
the claim was communicated to the RO until July 1995, when 
the veteran's correspondence was received and therein he 
indicated an intention to once again claim service 
connection.  Although the veteran believes he was misled 
regarding further appeal of that decision, the regulation 
issued pursuant to applicable law precluded any further 
appeal of the December 1983 decision.  Of course what the 
representative may have told the veteran cannot serve to bind 
VA in its correct application of regulations.  

What is evident from the record is that there is simply no 
pertinent communication earlier than July 1995 in the claims 
folder.  After the Board remand, correspondence was directed 
to the RO, and the RO obtained records of private treatment 
and the SSA from the early 1980's that essentially had been 
reflected in treatment records available to the Board in 
1983.  

However, the veteran may be eligible for an earlier effective 
date based upon the application of other regulations.  It is 
provided under 38 C.F.R. § 3.155(a) that an informal claim 
may, in some circumstances, be considered to be the date of a 
claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 
38 C.F.R. § 3.1(p).  The records received with the reopened 
claim did mention a psychiatric disorder.  

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  This regulation is also 
applicable to private medical records or SSA records and 
treats them somewhat differently for purposes of establishing 
a date of claim.  Section 3.157(b)(2) provides the criteria 
for considerations of such submissions, but importantly 
establishes the date of receipt as the pertinent date rather 
than the date of the record.  The reports were received after 
the reopened claim was filed.  Therefore, the basis for 
acceptance of this evidence as a claim under the regulation 
is not met.  In sum, it appears that it was the VA medical 
opinion in 2002 that led to the grant of service connection.



The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to July 13, 1995.  
Consequently, the record does not allow for an earlier 
effective date for service connection in this case.  

There is no reference to any prior VA medical report earlier 
that was followed by any communication or actions 
contemplated by 38 C.F.R. §§ 3.157 and 3.160 to establish an 
informal claim at the time.  

Therefore, the appropriate effective date for service 
connection should be July 13, 1995, and any compensation 
based upon this claim would be properly paid from the 
following month.  38 U.S.C.A. § 5111(a)(d); 38 C.F.R. 
§ 3.157(b)(2).  

The veteran should be aware that in view of the finality of 
the December 1983 Board decision which subsumed the relevant 
RO rating decisions that preceded it, an earlier effective 
date may be based upon clear and unmistakable error (CUE) in 
the prior Board decision.  

The Board notes that the specific elements of a CUE claim are 
set forth in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as 
a three-pronged test for purposes of determining whether such 
error is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  

In addition, review to determine whether clear and 
unmistakable error exists in a final Board decision may be 
initiated by the Board, on its own motion, or by a party to 
that decision (as the term ``party'' is defined in Rule 
1401(b) (Sec. 20.1401(b) of this part) in accordance with 
Rule 1404 (Sec. 20.1404 of this part).  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision 
should be decide to pursue the matter.  He may also request 
reconsideration of a prior Board decision as provided in 
38 C.F.R. § 20.1000 et seq.


ORDER

Entitlement to an effective date, prior to July 13, 1995, for 
a grant of service connection for schizoaffective disorder, 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



